                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                           Case No. ___________________________

ABDELLAH BOUCHOUK,                and   other     )
similarly situated individuals,                   )
                                                  )
                 Plaintiff(s),                    )
                                                  )
v.                                                )
                                                  )
ECONOMY FOOD STORE, INC. d/b/a                    )
TRUE VALUE FOOD STORES, INC. a/k/a                )
SHOP SMART FOOD MARKET, INC a/k/a                 )
SAVER’S CHOICE FOOD STORES INC.                   )
d/b/a Economy Food Store, RASHEED                 )
ALMASARWEH, GHADA                                 )
ALMASARWEH, and IBRAHIM                           )
ALMASARWEH,                                       )
                                                  )
                Defendants.                       )

                                     COMPLAINT
                         (OPT-IN PURSUANT TO 29 U.S.C § 216(B))

       Plaintiffs ABDELLAH BOUCHOUK (“Plaintiff”) and other similarly situated

individuals sue defendants ECONOMY FOOD STORE, INC. d/b/a TRUE VALUE FOOD

STORES, INC. a/k/a SHOP SMART FOOD MARKET, INC a/k/a SAVER'S CHOICE FOOD

STORES INC. d/b/a Economy Food Store, RASHEED ALMASARWEH, GHADA

ALMASARWEH, and IBRAHIM ALMASARWEH (collectively, “Defendants”) and allege:

                                        JURISDICTION

       1.     This is an action to recover money damages for unpaid overtime wages under the

laws of the United States. This Court has jurisdiction pursuant to the Fair Labor Standards Act,

29 U.S.C. § 201-219 (Section 216 for jurisdictional placement) (“the Act”).

                                            VENUE


                                                                                              1
        2.      Plaintiff is a resident of Broward County, Florida, within the jurisdiction of this

Honorable Court. Plaintiff is a covered employee for purposes of the Act.

        3.      ECONOMY FOOD STORE, INC. d/b/a TRUE VALUE FOOD STORES, INC.

a/k/a SHOP SMART FOOD MARKET, INC a/k/a SAVER’S CHOICE FOOD STORES INC.

d/b/a Economy Food Store (the “Corporate Defendant”) and RASHEED ALMASARWEH,

GHADA ALMASARWEH, and IBRAHIM ALMASARWEH (collectively, the “Individual

Defendants”), are a Florida company and Florida residents, respectively, having their main place

of business in Miami-Dade County, Florida, where Plaintiff worked for Defendants, and at all

times material hereto were and are engaged in interstate commerce. The Individual Defendants,

upon information and belief, reside in Broward County, Florida.

                 COUNT I: WAGE AND HOUR VIOLATION BY
     ECONOMY FOOD STORE, INC. d/b/a TRUE VALUE FOOD STORES, INC. a/k/a
      SHOP SMART FOOD MARKET, INC a/k/a SAVER'S CHOICE FOOD STORES
                  INC. d/b/a Economy Food Store (OVERTIME)

        4.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-3

above as if set out in full herein.

        5.      This action is brought by Plaintiff and those similarly situated to recover from the

Corporate Defendant unpaid overtime compensation, as well as an additional amount as

liquidated damages, costs, and reasonable attorneys’ fees under the provisions of 29 U.S.C.

§ 201 et seq., and specifically under the provisions of 29 U.S.C. § 207. Section 207(a)(1) states:

“No employer shall employ any of his employees . . . for a work week longer than 40 hours

unless such employee receives compensation for his employment in excess of the hours above-

specified at a rate not less than one and a half times the regular rate at which he is employed.”

        6.      Jurisdiction is conferred on this Court by Title 28 U.S.C. § 1337 and by Title 29

U.S.C. § 216(b). The Corporate Defendant is and, at all times pertinent to this Complaint, was

                                                                                                    2
engaged in interstate commerce. At all times pertinent to this Complaint, the Corporate

Defendant operates as an organization which sells and/or markets its services and/or goods to

customers from throughout the United States and also provides its services for goods sold and

transported from across state lines of other states, and the Corporate Defendant obtains and

solicits funds from non-Florida sources, accepts funds from non-Florida sources, uses telephonic

transmissions going over state lines to do its business, transmits funds outside the State of

Florida, and otherwise regularly engages in interstate commerce, particularly with respect to its

employees. Upon information and belief, the annual gross revenue of the Corporate Defendant

was at all times material hereto in excess of $500,000 per annum, and/or Plaintiff and those

similarly situated, by virtue of working in interstate commerce, otherwise satisfy the Act’s

requirements.

       7.       By reason of the foregoing, the Corporate Defendant is and was, during all times

hereafter mentioned, an enterprise engaged in commerce or in the production of goods for

commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s) and/or

Plaintiff and those similarly situated was and/or is engaged in interstate commerce for the

Corporate Defendant. The Corporate Defendant’s business activities involve those to which the

Act applies. The Corporate Defendant is a Food Store and, through its business activity, affects

interstate commerce. The Plaintiff’s work for the Corporate Defendant likewise affects interstate

commerce. Plaintiff was employed by the Corporate Defendant as a Cashier for the Corporate

Defendant’s business.

       8.       While employed by the Corporate Defendant, Plaintiff worked approximately an

average of 98 hours per week (14-hour shifts, 7 days per week) without being compensated at the

rate of not less than one and one half times the regular rate at which he was employed. Plaintiff



                                                                                               3
was employed as a Cashier performing the same or similar duties as that of those other similarly

situated Cashiers whom Plaintiff observed working in excess of 40 hours per week without

overtime compensation.

        9.         Plaintiff worked for the Corporate Defendant from approximately 04/12/2018 to

06/06/2019. In total, Plaintiff worked approximately 60 compensable weeks under the Act, or 60

compensable weeks if counted 3 years back from the filing of the instant action.

        10.        The Corporate Defendant paid Plaintiff on average approximately $10 per per

hour.

        11.        However, the Corporate Defendant did not properly compensate Plaintiff for

hours that Plaintiff worked in excess of 40 per week.

        12.        Plaintiff seeks to recover unpaid overtime wages accumulated from the date of

hire and/or from 3 (three) years back from the date of the filing of this Complaint.

        13.        Prior to the completion of discovery and to the best of Plaintiff’s knowledge, at

the time of the filing of this Complaint, Plaintiff’s good faith estimate of unpaid overtime wages

is as follows:

        a. Actual Damages: $17,400

              i.      Calculation: $10 (hourly pay) x .5 (overtime rate) x 58 (approximate number

                      of overtime hours) x 60 (compensable weeks) = $17,400

        b. Liquidated Damages: $17,400

        c. Total Damages: $34,800 plus reasonable attorneys’ fees and costs of suit.

        14.        At all times material hereto, the Corporate Defendant failed to comply with Title

29 U.S.C. §§ 201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that Plaintiff and those

similarly situated performed services and worked in excess of the maximum hours provided by



                                                                                                  4
the Act but no provision was made by the Corporate Defendant to properly pay them at the rate

of time and one half for all hours worked in excess of forty hours (40) per workweek as provided

in the Act. The additional persons who may become Plaintiffs in this action are weekly-paid

employees and/or former employees of the Corporate Defendant who are and who were subject

to the unlawful payroll practices and procedures of the Corporate Defendant and were not paid

time and one half of their regular rate of pay for all overtime hours worked in excess of forty.

       15.      The Corporate Defendant knew and/or showed reckless disregard of the

provisions of the Act concerning the payment of overtime wages and remains owing Plaintiff and

those similarly situated these overtime wages since the commencement of Plaintiff’s and those

similarly situated employees’ employment with the Corporate Defendant as set forth above, and

Plaintiff and those similarly situated are entitled to recover double damages. The Corporate

Defendant never posted any notice, as required by Federal Law, to inform employees of their

federal rights to overtime and minimum wage payments.

       16.      The Corporate Defendant willfully and intentionally refused to pay Plaintiff

overtime wages as required by the laws of the United States as set forth above and remains

owing Plaintiff these overtime wages since the commencement of Plaintiff’s employment with

the Corporate Defendant as set forth above.

       17.      Plaintiff has retained the law offices of the undersigned attorney to represent

him/her in this action and is obligated to pay a reasonable attorneys’ fee.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff and those similarly situated request that this Honorable Court:

       A. Enter judgment for Plaintiff and others similarly situated and against the Corporate

             Defendant on the basis of the Corporate Defendant’s willful violations of the Fair



                                                                                                   5
               Labor Standards Act, 29 U.S.C. § 201 et seq. and other Federal Regulations; and

         B. Award Plaintiff actual damages in the amount shown to be due for unpaid wages and

               overtime compensation for hours worked in excess of forty weekly; and

         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff reasonable attorneys’ fees and costs of suit; and

         E. Grant such other and further relief, as this Court deems equitable and just.

                                          JURY DEMAND

         Plaintiff and those similarly situated demand trial by jury of all issues so triable as of

right.

                      COUNT II: WAGE AND HOUR VIOLATION BY
               RASHEED ALMASARWEH, GHADA ALMASARWEH, and IBRAHIM
                            ALMASARWEH (OVERTIME)

         18.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-17

above as if set out in full herein.

         19.      At the times mentioned, the Individual Defendants were, and are now, owners,

officers, and supervisors at the Corporate Defendant. The Individual Defendants were employers

of Plaintiff and others similarly situated within the meaning of Section 3(d) of the Act [29 U.S.C.

§ 203(d)], in that these defendants acted directly or indirectly in the interests of the Corporate

Defendant in relation to the employees of the Corporate Defendant, including Plaintiff and others

similarly situated. The Individual Defendants had operational control of the Corporate

Defendant, were involved in the day-to-day functions of the Corporate Defendant, provided

Plaintiff with his work schedule, and are jointly liable for Plaintiff’s damages.




                                                                                                  6
       20.      The Individual Defendants own or owned several stores, which are joint

employers of the Plaintiff. Plaintiff will seek to amend this complaint once discovery reveals

these other companies’ involvement with the defendants in this action.

       21.      The Individual Defendants are and were at all times relevant persons in control of

the Corporate Defendant’s financial affairs and can cause the Corporate Defendant to

compensate (or not to compensate) its employees in accordance with the Act.

       22.      The Individual Defendants willfully and intentionally caused Plaintiff not to

receive overtime compensation as required by the laws of the United States as set forth above

and remain owing Plaintiff these overtime wages since the commencement of Plaintiff’s

employment with the Corporate Defendant as set forth above.

       23.      Plaintiff has retained the law offices of the undersigned attorney to represent him

in this action and is obligated to pay a reasonable attorneys’ fee.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff and those similarly situated request that this Honorable Court:

       A. Enter judgment for Plaintiff and others similarly situated and against the Individual

             Defendants on the basis of the Defendants’ willful violations of the Fair Labor

             Standards Act, 29 U.S.C. § 201 et seq. and other Federal Regulations; and

       B. Award Plaintiff actual damages in the amount shown to be due for unpaid wages and

             overtime compensation for hours worked in excess of forty weekly; and

       C. Award Plaintiff an equal amount in double damages/liquidated damages; and

       D. Award Plaintiff reasonable attorneys’ fees and costs of suit; and

       E. Grant such other and further relief as this Court deems equitable and just.

                                         JURY DEMAND



                                                                                                 7
         Plaintiff and those similarly situated demand trial by jury of all issues so triable as of

right.

Dated: March 4, 2020.



                                                      Respectfully submitted,

                                                      By: R. Martin Saenz
                                                      R. Martin Saenz, Esquire
                                                      Fla. Bar No.: 0640166
                                                      Email: msaenz@saenzanderson.com

                                                      SAENZ & ANDERSON, PLLC
                                                      20900 NE 30th Avenue, Ste. 800
                                                      Aventura, Florida 33180
                                                      Telephone: (305) 503-5131
                                                      Facsimile: (888) 270-5549
                                                      Attorney for Plaintiff




                                                                                                 8
